Citation Nr: 1523539	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  14-09 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chest pain.  

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for a left lower extremity disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to August 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a February 2015 video conference hearing; a transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records show that in October 1984, he suffered a bruised right shoulder, with swelling, after falling while running; the diagnosis was contusion, abrasions of the right shoulder.  In December 1984, he reported he dropped a "water buffalo" (i.e., used to transport water to soldiers in the field) on his left foot.  Physical examination revealed mild swelling and tenderness of the medial aspect in the arch; the diagnosis was soft tissue contusion of the left foot.  In June 1985, the Veteran complained of chest pain for three days; no diagnosis was provided.  And on July 1985 separation examination, the Veteran complained of ongoing chest pains.  

The Veteran reports that following service he had no health insurance and that he was unable to access VA medical facilities for treatment.

The post-service evidence of record includes diagnoses of hypertension and osteoarthritis.  The Veteran was afforded a VA examination regarding his complaint of chest pain in September 2012, and it was found he did not have a cardiac disability.  Thereafter, he was diagnosed with hypertension.  See March 2014 Dr. J. Ellison letter; see also October 2011 University of South Carolina School of Medicine report diagnosing pre-hypertension.  

At the February 2015 video conference hearing, the Veteran testified that he has experienced left knee, right shoulder and chest pain since service.  In light of the evidence presented, the Board finds that the "low threshold" requirement under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and the Veteran should be afforded a VA examination to determine the nature of his right shoulder, left lower extremity, and chest pain and to obtain an opinion as to their possible relationship to service.  

Finally, at the September 2013 Decision Review Officer (DRO) hearing and at the February 2015 video conference hearing, the Veteran testified that he had a pending claim for disability benefits from the Social Security Administration (SSA), in part based on the disabilities sought herein.  As there is a reasonable possibility that such is relevant to the Veteran's claims, development for any outstanding SSA records should be performed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Secure for the record copies of any outstanding SSA records pertaining to the Veteran, to include any new SSA decision or hearing for disability benefits.  If such records are unavailable, it should be so noted for the record (with an explanation of the reason why they are unavailable).  

2. Contact the Veteran and request that he identify any and all outstanding VA and private treatment records regarding his right shoulder, left lower extremity, and chest pain.  After obtaining the necessary authorization forms from the Veteran (including regarding treatment from the Free Medical Clinic in Columbia, South Carolina since February 2015), obtain any pertinent records and associate them with the claims file, including VA treatment records, if any.  Any negative responses should be in writing and associated with the claims file.  

3. After completion of the development requested above, schedule the Veteran for an appropriate VA examination regarding his claim for service connection for a disability manifested by chest pain, a right shoulder disability, and a left lower extremity disability.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  

The examiner should opine as to whether it is at least as likely as not that he has a disability manifested by chest pain, including hypertension or a cardiac disability, a right shoulder disability, and/or a left lower extremity disability, that is related to or had its onset in service, to include his complaints during service noted above.  

In offering the opinion, the examiner must specifically acknowledge and discuss the Veteran's competent report of a recurrence of chest pain, right shoulder pain, and left lower extremity pain since service.  The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

4. Then readjudicate the claims on appeal.  If the benefit sought remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

